Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species in the reply filed on August 6, 2021 is acknowledged.

Claims filed August 6, 2021 are entered.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 61 has been renumbered claim 1.
Misnumbered claims 62-65 is renumbered claim 34-37.
Misnumbered claims 39-80 is renumbered claim 38-79.

Claims 1, 29, 34, 36-37, 41-43, 45-47, 50-51, 61, 65, 71, 79 are pending.  Claims 2-28, 30-33, 35, 38-40, 44, 48-49, 52-60, 62-64, 66-70, 72-78 are canceled.  Claims 1, 29, 34, 36-37, 41-43, 45-47, 50-51, 61, 65, 71, 79 are examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 29, 34, 36-37, 41-43, 45-47, 50-51, 61, 65, 71, 79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 17-18, 22, 25 of copending Application No. 16/324,769 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8, 10-13, 17-18, 22, 25 of copending Application No. 16/324,769 (reference application) disclose a kit comprising fluozin-1 acetoxymethyl ester in a loading buffer and method of assay with the kit which anticipate the pending current claims.

Claims 1, 29, 34, 36-37, 41-43, 45-47, 50-51, 61, 65, 71, 79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. 
Claims 1-30 of U.S. Patent No. US 9,476,892 disclose the fluozin-1 acetoxymethyl ester in a loading buffer.  ‘892 does not teach the kit and the concentration of the thallium indicator.
It would have been obvious to package the fluozin-1 AM ester of ‘892 loading buffer in the kit and the claimed concentration because one of ordinary skill in the art would have been motivated to have the the thallium indicator available for use in the method of ‘892 and the concentration of indicator needs to be in the range higher than required in the assay which is 0.1 mM to 5 mM.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 29, 34, 36-37, 41-43, 45-47, 50-51, 61, 65, 71, 79 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weaver (US 2002/0168625).
Weaver teach the thallium influx assay in a potassium ion channel in a cell with thallium indicator, thallium ion and chloride ion (paragraph 21, 29, 43-52).  Weaver disclose the fluozin-1 acetoxymethyl ester in a loading buffer for thallium assay as well as other thallium indicator which is an acetoxymethyl ester of xanthere-based 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the physiological concentration of chloride ions in the loading buffer because one of skilled in the art would recognize that biological assays should be used at the physiological conditions.  One skilled in the art would be motivated to use the 
	
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646